MATERIAL NOTED WITH [**] IS CONFIDENTIAL
AND HAS BEEN DELETED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT,
AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION




Exhibit 10.40


EXECUTION COPY


AMENDED AND RESTATED
TECHNOLOGY EXCHANGE AND
CROSSLICENSE AGREEMENT


THIS AMENDED AND RESTATED TECHNOLOGY EXCHANGE AND CROSSLICENSE AGREEMENT (the
“Agreement”), made and entered into this __th day of January, 2017 by and
between DAIKYO SEIKO, LTD., a corporation organized and existing under the laws
of Japan, having a place of business at 38-2 Sumida 3-Chome, Sumida-Ku, Tokyo
131-0031, Japan (hereinafter, together with its Subsidiaries, referred to as
“Daikyo”) and WEST PHARMACEUTICAL SERVICES, INC. (formerly known as THE WEST
COMPANY, INCORPORATED), a corporation organized and existing under the laws of
the Commonwealth of Pennsylvania, United States of America, having a place of
business at 530 Herman O. West Drive, Exton, Pennsylvania 19341, United States
of America (hereinafter, “West”). West and Daikyo are sometimes referred to in
this Agreement collectively as the “Parties” and each individually as a “Party.”


WITNESSETH:


WHEREAS, West and Daikyo have entered into an Amended and Restated Technology
Exchange and Cross License Agreement, dated January 25, 2007 (the “2007
Agreement”), which provides for the exchange of technology relating to the
manufacture of closures, vials, medical device components, and similar products
(defined herein as “Products”) and the licensing of Know-How and Patents
relating to such Products;


WHEREAS, in 2013 West and Daikyo have entered into an Addendum to the 2007
Agreement (the “Addendum”) that set forth the relationship between the parties
with respect to certain Daikyo products and support of the West [**] device,
West provision to Daikyo of products and support related to West’s [**] and
support by West to Daikyo relating to development efforts regarding current and
future Daikyo [**] products used in medical device applications, all of which is
described in detail in Addendum 1 hereof; and


WHEREAS, the Parties desire to amend and restate the 2007 Agreement and the
Addendum to reflect certain changes to the provisions thereof;
    
NOW THEREFORE, in consideration of the mutual covenants herein set forth, the
Parties hereto agree, as follows:




4814-5693-1122, v. 7


[**] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.







--------------------------------------------------------------------------------


2






ARTICLE 1 CERTAIN DEFINITIONS


Terms defined in this Article 1 and parenthetically elsewhere in this Agreement
will throughout this Agreement have the meanings here or there provided. Defined
terms may be used in the singular or in the plural, as sense shall require.


A “Change in Control” shall be deemed to have occurred when, in connection with
or as the direct or indirect result of any acquisition or sale of any assets or
capital stock of West or Daikyo, as the case may be, whether or not approved by
that company’s board of directors or its shareholders, any entity or Person
either alone or acting in concert with others acquires shares of the company’s
stock and such acquisition results in that entity or Person either alone or
acting in concert with others directly or indirectly owning beneficially 51% or
more of the company’s outstanding shares.


“Developments” means developments and improvements, whether or not patentable,
relating to a Party’s Licensed Patents, Know-How or Products produced thereby.


“First Commercial Sale of a Product” means the shipment of a Licensed Product to
a customer in quantities of at least [**] units.


“Know-How” means all useful technical information that is confidential and not
generally known by or accessible to the public but is not protected by a patent,
which a Party uses or may use in connection with its manufacture of Products.
Know-How of a Party may include, without limitation, documents, models, the
design and configuration of molds, formulae, prototypes containing design and
technical information, data, drawings, plans, specifications, formulations and
reports, in written or non-written form. Know-How shall also include
Developments.
    
“Licensed Patents” means patents owned by a Party and licensed to the other
Party under the terms of this Agreement, or any interest in such patents, and
all continuations, divisions, reissues or extensions of any of such patents, as
well as any reexamination certificate relating thereto.
    
“Licensed Products” means Products whose process of manufacture or use
incorporate Know-How or come within the scope of any unexpired claim of any
Licensed Patent.


“Licensed Trademarks” means the trademarks of West or Daikyo, as the case may
be, identified in Schedule A hereto. Schedule A may be amended from time to time
by mutual consent of the Parties.


“Licensee” means West or Daikyo, as the case may be, in its capacity as licensee
of Know-How or Licensed Patents.


“Licensor” means West or Daikyo, as the case may be, in its capacity as licensor
of Know-How or Licensed Patents.


4814-5693-1122, v. 7


[**] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.







--------------------------------------------------------------------------------

3






“Net Sales” means gross sales of the relevant Licensed Product less the
incremental sales value of the Product associated with the intellectual or other
property interest of the Party obligated under this Agreement to pay a royalty
thereon, returns, customary trade discounts and amounts included in the sales
price with respect to insurance, shipping, handling and taxes.


“Person” means an individual, partnership, corporation, trust or unincorporated
organization, and a government or agency or political subdivision thereof.


“Products” means closures, vials, cartridges, syringes, medical device
components, and similar products used in connection with the packaging,
delivery, administration or dispensing of pharmaceutical products, along with
materials for making the same, manufactured or sold by West or Daikyo and which
are agreed by West and Daikyo to be included in the scope of this Agreement by
executing a Technology Transfer Agreement substantially in the form of Exhibit A
attached hereto. “West Products” means Products manufactured or sold by West,
and “Daikyo Products” means Products manufactured or sold by Daikyo.


“Special Material, Formula or Process” means a material, formula, or process
together with finished product specifications, used in or useful to the
manufacture of Products, and which (i) constitutes Know-How or is protected by
Licensed Patents and (ii) has demonstrated commercial potential.


“Subsidiaries” means (i) any corporation or other legal entity of which West or
Daikyo owns 100% of the stock ownership or other equity interest, directly or
indirectly, (ii) any other entity that both West and Daikyo consent to designate
as a subsidiary, provided, however that West or Daikyo may in any case revoke
such consent for any reason without prejudice to the revoking Party, and (iii)
in the case of West, The West Company Mexico S.A. de C.V. and Nanopass
Technologies, Ltd..


“Territory” means all countries in the world.


ARTICLE 2 FURNISHING OF KNOW-HOW


2.01 Furnishing of Know-How. To the extent that they are legally free to do so,
the Parties shall (i) mutually furnish to each other their complete present
Know-How, (ii) assist each other in the exploitation of such Know-How, (iii)
keep each other fully and promptly informed as to all Developments, and (iv)
cooperate to jointly develop new Products and improvements to existing Products
for their mutual benefit and the benefit of their customers.


2.02 Exchange of Documents. Subject to the terms of any confidentiality or
non-disclosure agreements or obligations that may be binding on a Party, upon
request, the Parties will furnish each other with such records, work-drawings,
other drawings, formulae and other technical records as may be necessary or
desirable to further the purposes of this Agreement.




4814-5693-1122, v. 7


[**] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.







--------------------------------------------------------------------------------

4




2.03 Assistance. Each Party may send personnel to the premises of the other
Party for the purpose of acquainting such personnel with all existing and future
Know-How so long as the normal course of production and business of the other
Party are not disrupted by such personnel. Upon request, each Party shall send
personnel to assist in acquainting the other Party with Know-How, but only in
the event and to the extent that the normal course of production and business of
the sending Party is not disrupted.


2.04 Expenses of Furnishing Know-How. All expenses incurred in connection with
furnishing Know-How will be borne by the Party to which the Know-How is being
furnished, except that the salaries of personnel and related salary costs will
be borne in any case by their employer, unless also in respect of such salaries
a different arrangement has been reached by prior written agreement.


ARTICLE 3 CROSS LICENSE


3.01 Daikyo License. Subject to the terms and conditions of this Agreement, West
grants to Daikyo, and Daikyo accepts:


(a)     The non-exclusive right and license to use and employ Licensed Patents
of West solely in the manufacture, use and sale of Licensed Products in the
Territory;


(b)     The non-exclusive right and license to use and employ Know-How of West
disclosed to Daikyo under this Agreement solely in the manufacture, use and sale
of Licensed Products in the Territory;


(c)     The non-exclusive right to use and employ Licensed Trademarks of West
solely in the sale of Licensed Products in the Territory; and


(d)     The right to sublicense any and all of the rights granted in paragraphs
(a), (b) and (c) above to any Subsidiary of Daikyo but to no other Person.


3.02 West License. Subject to the terms and conditions of this Agreement, Daikyo
grants to West, and West accepts:


(a)     The non-exclusive right and license to use and employ Licensed Patents
of Daikyo solely in the manufacture, use and sale of Licensed Products in the
Territory;


(b)     The non-exclusive right and license to use and employ Know-How of Daikyo
disclosed to West under this Agreement solely in the manufacture, use and sale
of Daikyo’s Licensed Products in the Territory;


(c)     The non-exclusive right to use and employ Licensed Trademarks of Daikyo
solely in the sale of Licensed Products in the Territory; and




4814-5693-1122, v. 7


[**] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.







--------------------------------------------------------------------------------

5




(d)     The right to sublicense any and all of the rights granted under
paragraphs (a), (b), (c) above to any Subsidiary of West but to no other Person.


3.03    Restrictions on Manufacturing Sites. The Parties acknowledge that the
Licensor has an interest in assuring that (i) Licensed Products meet Licensor’s
quality standards, and which are at least equivalent to those generally
prevailing in the industry and (ii) Licensee shall keep all the Know-How and
technical information provided by Licensor pursuant to this Agreement secret.
Licensee shall obtain prior written consent of Licensor with respect to
Licensee’s manufacturing site(s) for Licensed Products and processes. Licensor
shall not unreasonably withhold or delay such consent to Licensee’s
manufacturing site(s) and processes. Notwithstanding the foregoing provisions,
if Licensee’s manufacturing site(s) shall be located in any country (such as
China) which may not comply with legal process and respect intellectual property
rights, Licensor shall withhold such consent.


3.04    Negotiation of Sublicensing Rights. To the extent that Know-How subject
to this Agreement is owned by third Persons, each Party shall use commercially
reasonable efforts to negotiate contracts or agreements with such third Persons
which permit sublicensing and technology transfer to the other Party and its
permitted sublicensees in accordance with the terms of this Agreement.


3.05    Continuing Rights upon Expiration. Upon expiration of the full term of
the rights granted under any Licensed Patents, the Licensee will have a
perpetual, royalty-free, nonexclusive, fully paid-up license of the expired
Licensed Patent to manufacture, use and sell Products which were Licensed
Products within the Territory under the Licensed Trademarks (as such terms are
in effect immediately prior to such expiration); provided, however, that the
Licensee will comply with confidentiality restrictions in place with respect to
any confidential information as may remain confidential, and provided, further,
that the Licensee shall continue to pay royalties for a license to any Know-How
under Section 4.04 hereof.


3.06    Acknowledgement of License. The Licensee’s Internet website and each
written brochure, catalogue or other promotional material that displays or
refers to a Licensed Product shall contain the following notation “[name of
Licensed Product or Technology] licensed from [Licensor name]”, provided that
Licensee may continue to use brochures and other promotional material that does
not contain the notation to the extent it was already in use or on hand at the
effective date of the Agreement. The Licensee’s Internet website, and each
written brochure, catalogue or other promotional material that contains a
Licensed Trademark or other registered trademark of the Licensor shall also
identify the mark with the symbol “®” and appropriately indicate that the mark
is a registered trademark of [Licensor name]. Licensor shall provide to Licensee
a list of its registered marks and the countries or jurisdictions where such
marks are registered with respect to any new trademarks that become so
registered.


ARTICLE 4 ROYALTIES; FEES


4.01    General Rule. [**].




4814-5693-1122, v. 7


[**] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.







--------------------------------------------------------------------------------

6




4.02    Designation and Disclosure of Special Material, Formula or Process.
Before furnishing Know-How or granting the license of a Licensed Patent, either
Party may declare that such Know-How or the Licensed Patent contains a “Special
Material, Formula, or Process,” in which event the Parties shall consult with
each other and mutually determine, before the Licensee elects to receive such
Know-How or the license of the Licensed Patent, in which rank the Special
Material, Formula, or Process shall be classified. In the event that the
classification for rank is not agreed by the Parties, the rank should be “A”
rank. If so designated, such Party shall promptly provide the other Party with
such information concerning the Special Material, Formula, or Process as is
necessary to enable the other Party to determine if such Special Material,
Formula, or Process would be useful to it. Each transfer of Know-How relating to
a Special Material, Formula or Process shall be made pursuant to a separate
transfer agreement, substantially in the form of Exhibit A hereto, which shall
be executed at the time of transfer by the Parties involved. The Parties entered
into separate transfer agreements pursuant to the 2007 Agreement and a similar
agreement between the parties entered into in 1997 (the “1997 Agreement”). Such
agreements shall continue in effect after execution of this Agreement in
accordance with the terms of this Agreement.


4.03 Quality Assurances. The Licensor may provide a Certificate of Equivalency
satisfactory in form and substance to the Licensee or to its sublicensee with
respect to Licensed Products manufactured using a Special Material, Formula, or
Process after the Licensee has demonstrated that Licensed Products using the
Special Material, Formula, or Process meet the finished product specifications
provided by the Licensor.


4.04    Royalties Payable In Respect of a Special Material, Formula or Process.


(a)     If the Licensee elects to utilize the Special Material, Formula, or
Process in the manufacture and sale of Licensed Products, it shall pay royalties
to the Licensor according to the table set forth below. If the Special Material,
Formula, or Process involves both Know-How and is wholly or partially covered by
one or more Licensed Patents, separate royalties may be assigned to the Know-How
and Licensed Patent(s), as specified in the separate transfer agreement.


Royalty Payments Table
Percentages are of Net Sales


Material, Formula, or Process Rank
Pieces
[**]
[**]
[**]
S
 
[**]
[**]
[**]
A
 
[**]
[**]
[**]
B
 
[**]
[**]
[**]
C
 
[**]
[**]
[**]
D
[**]
[**]
[**]





4814-5693-1122, v. 7


[**] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.







--------------------------------------------------------------------------------

7




Month “1” of the royalty payment schedule begins with the first month in which
the First Commercial Sale of a Product occurs.


(b)     Notwithstanding the foregoing provisions, if more than one Special
Material, Formula, or Process is used together in the manufacture of a single
Licensed Product, the total royalties due pursuant to this Section 4.04 will be
aggregated, but in no event shall such royalties exceed [**] percent of Net
Sales.


(c)     Initial license fees due pursuant to Section 4.04 shall be paid within
30 days following execution of the transfer agreement, and all other royalties
shall be paid quarterly within 25 days after the end of each calendar quarter.
All amounts due are payable in the currency of the Licensor’s country. Payments
shall be accompanied by a statement identifying the Special Material, Formula,
or Process and showing, in reasonable detail, the calculation of the payment.


4.05    Exceptions to Payment of Royalties. Notwithstanding the provisions of
this Agreement, the Special Materials, Formulas, or Processes set forth on
Schedule B and licensed to the Licensee prior to the date of this Agreement
shall be subject to the royalty payments schedule set forth below.


(a)     In the case of [**], month “1” of the royalty payment schedule begins
with the first month in which the First Commercial Sale of a Licensed Product
occurs.


Royalty Payments Table for Previously Licensed Products
Percentages are of Net Sales


Material, Formula, or Process Rank
[**]
[**]
[**]
[**]
[**]
S
 
[**]
[**]
[**]
[**]
A
 
[**]
[**]
[**]
[**]
B
 
[**]
[**]
[**]
[**]
C
 
[**]
[**]
[**]
[**]
D
[**]
[**]
[**]
[**]



4.06    Limitations on Payment of Royalties.


(a)     All existing monetary obligations of the Licensee to the Licensor will
cease with respect to (i) any Licensed Product that is no longer covered by at
least one valid claim in a Licensed Patent and (ii) any Know-How which becomes
publicly available in the industry.


(b)     If in any suit involving the validity or infringement of claims of any
Licensed Patents, such claims have been held to be invalid, or not infringed, by
a final judgment or decree from


4814-5693-1122, v. 7


[**] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.







--------------------------------------------------------------------------------

8




which no appeal can be taken, then in that event the Licensee shall thereafter
be free of any royalty obligation hereunder to the same extent, as and to the
non-infringing subject matter, as the Party in whose favor said judgment or
decree shall have been entered, while said final judgment or decree shall be in
effect.


4.07    Additional Fees and Commissions. Unless otherwise agreed on a
purchase-by-purchase basis, if the Licensee wishes to acquire special production
or laboratory machinery or equipment, the development of which was directed and
financed by the Licensor, whether such equipment or machinery is manufactured by
the Licensor or by a third Person, and if such machinery or equipment is not
readily available to users other than the Parties, the Licensee shall appoint
the Licensor its agent to acquire such equipment or machinery and shall pay the
Licensor a commission equal to [**] of the invoiced cost of such equipment or
machinery, excluding charges for handling, shipping, insurance and taxes.


ARTICLE 5 PATENTS


5.01    Right to File Patent Applications.


(a)     Each Party has the right, but is not obligated, in respect of its own
inventions to file patent applications (including utility models) covering the
manufacture, use or sale of Products in its own name and at its own expense in
any country.


(b)     If a Licensor shall not have filed an application for a Patent and, upon
inquiry, such Licensor indicates that it does not intend to file any such
application, then such Licensee, at its own expense, may file applications
therefor in such country. In such event, the Licensor shall cooperate with the
Licensee in the making and filing of any such application, and the Licensee will
reimburse the Licensor for any expense incurred by the Licensor in proving such
assistance, promptly upon receipt of an invoice therefor.


(c)     If a Licensee shall file an application for a patent pursuant to
paragraph (b) above, such Licensee may not assign or abandon any patent rights
arising therefrom without the consent of the Licensor.


5.02    Duty to Assist. The Parties shall assist each other in the filing of
patent applications under the preceding Section and in the maintenance and
defense of corresponding patents, including furnishing each other with all
required declarations and records. The expenses shall be borne by the assisted
Party. The Parties shall also assist each other in the registration of licenses
granted under this Agreement, as required by law.


5.03 Prosecution, Maintenance and Defense. Neither Party is obligated to
prosecute patent applications, or to maintain and defend such patent
applications or any patents resulting therefrom of the other Party hereto,
unless such other Party shall reasonably request specific action therefor and
shall undertake to bear all expenses related thereto. In case one Party intends
not to maintain or defend


4814-5693-1122, v. 7


[**] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.







--------------------------------------------------------------------------------

9




any patent resulting from its own invention, such Party shall inform the other
Party in order to enable such other Party to undertake such maintenance or
defense at its own cost and expense.


ARTICLE 6 INFRINGEMENT


6.01    Notice. If either Party becomes aware of actual or threatened
infringement by a third Person of the Licensed Patents, Licensed Trademarks, or
misappropriation by third Persons of Know-How licensed under this Agreement, it
will promptly notify the other Party in writing.


6.02    Right to Bring Suit. The Licensee will be entitled by itself and at its
own expense to bring suit in its name or in the Licensor’s name against any
infringement of any Licensed Patent, Licensed Trademark and/or misappropriation
of Know-How if, in the Licensee’s judgment, such infringement and/or
misappropriation is likely to interfere with the rights granted or reserved to
it under this Agreement. The Licensor agrees to join the Licensee as a plaintiff
in any such suit, as may be required by law, and will cooperate in the
prosecution of any such suit, at the request of the Licensee, provided that the
Licensee will reimburse the Licensor for its reasonable expense, including
reasonable attorneys’ fees, for such cooperation. The Licensor may elect to
participate in any such suit at its own expenses by counsel of its own choosing.
The Licensee will retain all amounts recovered, whether by judgment, award,
settlement or otherwise, in any suit commenced and maintained to its conclusion
by the Licensee, except that after deduction of the reasonable expenses and
reasonable attorneys’ fees of Licensee and the Licensor, the Licensee will share
any remaining recovery with the Licensor on the basis of the Licensee retaining
[**] of the remaining recovery and the Licensor receiving [**] of such remaining
recovery.


6.03    Option to Bring Suit. If the Licensee fails to bring suit with respect
to infringement or misappropriation of any Licensed Patent and/or Licensed
Trademark and/or Know-How within 60 days after notice thereof, the Licensor will
then have the right to bring suit in its own name and at its own expense. The
Licensee agrees to join such suit and/or cooperate in the prosecution of any
such suit, at the request of the Licensor, as a party plaintiff, provided that
the Licensor will reimburse the Licensee for its reasonable expenses, including
reasonable attorneys’ fees, for such cooperation. In the event the Licensor
exercises such right, the Licensor will retain all amounts recovered, whether by
judgment, award, settlement or otherwise.


ARTICLE 7 WARRANTIES AND LIMITATIONS THEREOF


7.01    Authority to Enter Agreement. Each of Daikyo and West represents and
warrants to the other that it has the right to enter into this Agreement, and
that there are no outstanding assignments, grants, licenses, encumbrances,
obligations or agreements, either written, oral or implied, inconsistent with
this Agreement.


7.02    No Assertion. Each Party represents and warrants to the other that it
will not assert against the other any Patent, trademark and/or other
intellectual property right now owned or hereafter


4814-5693-1122, v. 7


[**] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.







--------------------------------------------------------------------------------

10




acquired, that would interfere with the other Party’s permitted activities
within the scope of the licenses herein granted.


7.03    Disclaimer. No Party warrants the validity of any present or future
industrial property rights or the freedom of such industrial property rights or
of any Know-How furnished under this Agreement from industrial property rights
of third Persons. No Party warrants the freedom of any Know-How furnished under
this Agreement from faults, or the technical feasibility or economic
exploitability of such Know-How.


ARTICLE 8 INDEMNIFICATION


No Assumption of Liability: Indemnification. The Licensor assumes no liability
to the Licensee or third Persons with reference to the performance
characteristics of the Licensed Products manufactured, distributed and sold by
the Licensee hereunder or with respect to any other claim made or asserted by
any third Person with respect to the manufacture, use and sale by the Licensee
hereunder, and the Licensee agrees to indemnify and hold harmless the Licensor
against losses incurred through claims of third Persons against the Licensor as
a result of such manufacture, distribution and sale by the Licensee of Licensed
Products.


ARTICLE 9 TERM AND TERMINATION; DEFAULT


9.01    Term. The term of this Agreement will commence on the date first written
above and, unless terminated earlier in accordance with other provisions of the
Agreement, shall extend for a period of ten years from such date.


9.02    Termination. This Agreement may be terminated as follows:


(a)     By West or Daikyo upon 90 days’ written notice at any time after West
ceases to be a shareholder of Daikyo.


(b)     By mutual written consent of both Parties at any time.


(c)     By either Party in the event of a Change in Control of the other Party.
The terminating Party will make this decision within one year after learning of
such Change in Control and provide written notice three months prior to the
termination.


(d)     By either Party if the other Party becomes the subject of a filing or a
petition in bankruptcy, or in a judicial proceeding with the object of an
arrangement with creditors, or if the rights of this Agreement are seized for
the benefit of creditors, or if the other Party becomes the subject of a
petition for liquidation.




4814-5693-1122, v. 7


[**] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.







--------------------------------------------------------------------------------

11




(e)     By either Party if the other Party breaches a material provision of this
Agreement through adverse action or a failure to act and such breach continues
unremedied for 20 days despite written notification.


9.03    Continuing Obligations After Termination. For a period of 30 days
following termination of this Agreement under Section 9.02, the Parties will
negotiate terms (including royalty payments) under which they may continue to
utilize Know-How, Licensed Trademarks and to make, use or sell Licensed Products
under the Licensed Patents. If no agreement is reached within that time period:


(a)     Each Party shall immediately cease and desist from any and all making,
using and selling of Licensed Products, provided that each Party may complete
and sell or use all Licensed Products produced or commenced before notice of
termination was given;
(b)     Each Party will immediately cease and desist from any and all use of
Confidential Information received under this Agreement from the other Party and
will not at any time disclose to others or assist others in using Confidential
Information supplied by the other Party;
(c)     Each Party will, at its expense, promptly return all tangible
Confidential Information received under this Agreement, including all written or
printed materials and all copies thereof;
(d)     Each Party and all sublicensees of each Party will immediately cease
using all Licensed Trademarks, except to the extent that use thereof may be
reasonable and necessary in connection with the sale of products permitted by
paragraph (a) above; and
(e)     Neither Party will use, disclose to others, or assist others in using
Know-How received from such licensor hereunder and will continue to abide by
confidentiality obligations.
Each Party agrees to cause each of its sublicensees and any other Person to whom
it has disclosed Know-How in accordance with this Agreement to comply with the
foregoing provisions.
9.04 Survival. Notwithstanding anything to the contrary in this Agreement, the
continuing rights and obligations of the Parties and any cause of action or
claim of either Party, accrued or to accrue, because of any breach or default by
the other Party, will survive any termination of this Agreement to the degree
necessary to permit their complete fulfillment or discharge, and as to any
particular piece of Know-How, will continue until such information becomes
public knowledge through no fault of the disclosing party.
ARTICLE 10 MISCELLANEOUS
10.01 Severability. Unenforceability of any provision or provisions of this
Agreement will not render unenforceable, or impair, the remainder of this
Agreement. If any provision or provisions of this Agreement are found to be
invalid, illegal or unenforceable, either in whole or in part, this Agreement
will be deemed amended to delete or modify as necessary the offending provision
or provisions and to alter the bounds thereof in order to render it valid and
enforceable.


4814-5693-1122, v. 7


[**] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.







--------------------------------------------------------------------------------

12




10.02 Transferability of Rights and Obligations. Neither Party may transfer or
assign (whether voluntarily, involuntarily or by operation of law) any of its
rights or obligations under this Agreement to any Person without the prior
written consent of the other Party. Any attempt to transfer or assign any rights
or obligations under this Agreement in violation of this Section will be void.
Subject to the foregoing, this Agreement will bind and inure to the benefit of
permitted successors and assigns of the Parties.
10.03 Notices. All notices permitted or required to be given hereunder will be
written in English and will be deemed duly given: (a) when delivered by hand,
(b) ten (10) business days after it is mailed, certified or return receipt
requested, with postage prepaid, (c) when sent by telecopy (with receipt
confirmed) or (d) when receipt is signed for when sent by Federal Express, DHL
or other express delivery service. Notices will be addressed as follows:
    


4814-5693-1122, v. 7


[**] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.







--------------------------------------------------------------------------------

13




If to West, to:
West Pharmaceutical Services, Inc.
530 Herman O. West Drive
Exton, Pennsylvania 19341
Attention: President and CEO
Telecopier: (610) 594-5931
    
With a required copy to:
West Pharmaceutical Services, Inc.
530 Herman O. West Drive
Exton, Pennsylvania 19341
Attention: General Counsel
Telecopier: (610) 594-5931


    
If to Daikyo Seiko Ltd., to:
38-2, Sumida 3-Chome
Sumida-Ku
Tokyo 131-0031, Japan
Attention: Morihiro Sudo, President
Telecopier: 81 03 3610 1241
or at such other address as either Party may direct the other in writing. Each
Party will promptly inform the other of any change of address or personnel to
receive such notices.
10.04     Modifications and Amendments. No modification, addition or amendment
of this Agreement shall be binding on any Party unless set forth in a document
duly executed by or on behalf of such Party. No waiver of any provision of this
Agreement will constitute waiver of or excuse for any other breach or default.
All waivers hereunder must be in writing signed by the Party against which
enforcement of such waiver is sought.
10.05     Headings. The headings preceding the text of the sections and
subsections hereof are inserted solely for convenience of reference, and will
not constitute a part of this Agreement, nor, will they affect its meaning,
construction or effect.
10.06     Counterparts. The Agreement may be executed in counterpart, and each
counterpart will be deemed to be an original instrument, provided that all such
counterparts together will constitute only one agreement.
10.07     Governing Law and Venue. Japanese law shall be applicable to this
Agreement. There are English language and Japanese language versions of this
Agreement. The English language version is controlling. The first-instance
jurisdiction over all controversies arising out of this Agreement shall lie with
the Tokyo District Court or the United States District Court for the Eastern
District of Pennsylvania.


4814-5693-1122, v. 7


[**] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.







--------------------------------------------------------------------------------

14




10.08     Entire Agreement. This Agreement, together with the Exhibit and
Schedules hereto and each transfer agreement covering a Special Material,
Formula or Process, each of which is incorporated herein, constitute the entire
agreement of the parties with respect to the subject matter contained herein and
supersedes any prior agreements or understandings, written or oral, between the
parties with respect to the subject matter hereof, provided, however, that any
transfer agreement covering a Special Material, Formula or Process executed
prior to the date hereof shall remain in full force and effect in accordance
with the terms thereof.


4814-5693-1122, v. 7


[**] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.







--------------------------------------------------------------------------------

15




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
DAIKYO SEIKO, LTD.


By /s/ Morihiro Sudo            
Morihiro Sudo, President


WEST PHARMACEUTICAL SERVICES, INC.


By /s/ Eric M. Green            
Eric M. Green
President and Chief Executive Officer


4814-5693-1122, v. 7


[**] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.







--------------------------------------------------------------------------------

16






EXHIBIT A
TECHNOLOGY TRANSFER AGREEMENT


This Agreement, made and entered into this ___ day of ______, _____by and
between ____________, a corporation organized and existing under the laws of
____________ (“the “Licensee”), and ____________, a corporation organized and
existing under the laws of ____________ (“the “Licensor”).


WITNESSETH:


WHEREAS, Licensor and Licensee are parties to an Amended and Restated Technology
Exchange and Cross-License Agreement dated January , 2017 between Daikyo Seiko,
Ltd. and West Pharmaceutical Services, Inc. (the “License Agreement”) (terms not
defined herein having the same meanings assigned to such terms in the License
Agreement); and


WHEREAS, the License Agreement provides, among other things, for the licensing
of certain Know-How and/or Licensed Patents to manufacture, use and sell
Licensed Products embodying a designated Special Material, Formula or Process at
a royalty rate described therein; and


WHEREAS, the parties desire to designate such a Special Material, Formula or
Process and fix the royalty rate applicable thereto.


NOW, THEREFORE, the parties hereto agree as follows:


1.     The following is hereby designated as a Special [Process] [Formula]
[Material]:


2.     For purposes of determining the royalty to be paid under the License
Agreement, such Special [Process] [Formula] [Material] shall have a Rank of “ ”
[and an initial license fee of _____ shall be paid within 30 days following
execution of the Agreement by the Licensee].


3.     The Special [Process] [Formula] [Material] is covered by the following
Licensed Patents(s):


4. Royalties shall be assigned separately to Know-How and the Licensed Patents
in the following proportion:
    
% of Royalties assigned to Licensed Patent(s): _____%
    
% of Royalties assigned to Know-How: _____%


5. The Licensor shall furnish the Special [Process] [Formula] [Material] to the
Licensee for the purpose of manufacturing, using and selling Products in
accordance with the terms of the License Agreement immediately following
execution of this Agreement by Licensee.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first written above.


4814-5693-1122, v. 7


[**] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.







--------------------------------------------------------------------------------

17






[LICENSEE]


By: ____________________


[LICENSOR]


By: ____________________


4814-5693-1122, v. 7


[**] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.







--------------------------------------------------------------------------------

18






SCHEDULE A
LICENSED TRADEMARKS


Licensed Daikyo Trademarks


大協精工/DAIKYO
DAIKYO
CZ (Logo)
Crystal Zenith
Crystal Zenith RU
Daikyo Crystal Zenith RU


Licensed West Trademarks


West Spectra
Westar
West
Diamond Logo    ex1040logo.jpg [ex1040logo.jpg]
SmartDose        


SCHEDULE B PRE-EXISTING TECHNOLOGY TRANSFER AGREEMENTS


Know-How     Rank     Contract Date


[**]    A    22nd day of September, 1992


[**]    C    2nd day of February, 1992


[**]    S     2nd day of February, 1992    


[**]    D    31st day of October, 2003




4814-5693-1122, v. 7


[**] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.







--------------------------------------------------------------------------------

19




[**]    D    31st day of October, 2003


[**]    Amended    31st day of October, 2007


[**]    N/A     1st day of July, 2011




[**]    D    20th November, 2013




4814-5693-1122, v. 7


[**] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.







--------------------------------------------------------------------------------

20






ADDENDUM 1


    
THIS ADDENDUM provides for the transfer of Know-How and the grant of licenses
relating to that Know-How, as follows:
(i)
the design and manufacture of [**] suitable for use in the [**] (the “[**]”);

(ii)
the design, filling, packaging and manufacturing of [**] and related products as
provided or directed by West (“[**]”); and

(iii)
medical devices incorporating Daikyo’s [**] products (“[**]”), and West has
agreed to provide certain assistance and support to Daikyo relating thereto.    



The Parties each acknowledge that the activities described below have been
provided in the past and some or all of said activities will continue to be
provided in the future. Likewise, the rights and obligations described below
accrued from the commencement of this Addendum 1 in 2013 and will continue in
accordance with the terms of this Agreement.
1.[**]. In accordance with Sections 2.01, 2.03 and 3.01 of the Agreement,
Know-How to be transferred from, license to be granted by, and assistance to be
provided by, Daikyo to West includes (without limitation):
a. Information regarding the Daikyo [**] and [**] design and operating
parameters.
b. Information regarding the Daikyo [**] and [**] test methods, testing results,
processing parameters, manufacturing and processing information and related data
including design and process optimization.
c. Engineering and in-process drawings of the [**] and [**] assembled [**].
d. [**] assembly technology including design, test methods, testing results, and
assembly manufacturing information.
e. Summaries of defect analysis and optimization of camera vision inspection of
the [**] assembly.
f. Daikyo will provide West guidance and support for the manufacturing of the
[**] and [**] molding including assembly at Daikyo Sano Facility.
g. Daikyo will supply the [**] to West for testing, validation, and/or
commercial sales. Daikyo will supply the [**] to West for testing, validation,
and/or commercial sales until West has the validated capacity to produce the
[**] internally. Terms and conditions for


4814-5693-1122, v. 7


[**] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.







--------------------------------------------------------------------------------

21




supply of these components shall be consistent with currently existing practices
and procedures associated with the supply of other components from Daikyo to
West.
h. West personnel will make visits to Sano to review current [**] manufacturing
processes and technology.
i. Daikyo personnel will make visits to West’s Scottsdale, AZ facility for
technology transfer and optimization of future West [**] manufacturing,
assembly, and testing.
2.    [**]. In accordance with Sections 2.01, 2.03 and 3.02 of the Agreement,
Know-How to be transferred from, license to be granted by, and assistance to be
provided by, West to Daikyo includes (without limitation):
a. Information regarding the [**] design, drawings, and specifications.
b. Parameters involving the [**] filling, sealing, sterilization, secondary
packaging, and handling.
c. Use-by-date testing and associated functionality, cleanliness, and compendia
testing.
d. Information regarding test methods relevant to the [**].
e. Summaries of engineering test reports and validation documentation test
reports.
f. West personnel will make a minimum of one visit to Sano to review [**]
manufacturing processes and technology.
g. Daikyo personnel may make visits to West’s Jersey Shore and/or Exton
facilities for technology transfer and optimization of [**] assembly,
processing, and testing.
3.[**]. In accordance with Section 2.03 of the Agreement, assistance to be
provided by West to Daikyo includes the following regulatory support for Global
commercialization as it relates to development efforts regarding current and
future [**] that meet the definition of “device” in section 201(h) of the
Federal Food, Drug, and Cosmetic Act (FD&C Act):
a.
Assistance in classification of the device and product code determination.



b.
Assistance in researching predicate devices for substantial equivalence
determination in the premarket notification (510(k)).



c.
Supplying a premarket notification template (510(k) template) which meets the
requirements of 21CFR 807.



d.
Review of the premarket notification submission.





4814-5693-1122, v. 7


[**] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.







--------------------------------------------------------------------------------

22




e.
Preparing the new required ecopy of the premarket notification 510(k) submission
per Section 745A(a) of the FD&C Act.



f.
Assistance in preparation of the response to inquiries from the FDA in relation
to the aforementioned premarket notification application.



g.
Assistance in set and preparation of the automated establishment registration
process and medical device listing in accordance with 21 CFR 807.



h.
Initial training - current Good Manufacturing Practices (cGMP) for medical
devices.



a.
Training on required elements and required objective evidence of Daikyo’s
quality management system per applicable compliance regulations, e.g. 21CFR820.

b.
Training on the content of a 510(k) submission.



i.
Facilitate assisting completing the customer requirements for the product design
input.  



j.
Provide a compliant format and facilitate completion of Design and Development
Plan, Risk Management Plan, and Device Inputs document per 21CFR 820.30.
Facilitate the design reviews and creation of the design history file associated
with the device.





k.
Assistance in preparing compliant procedures for:



a.
Medical Device Reporting (MDR) (Adverse event reporting) – 21 CFR 803.

b.
Product Recalls, Including Removals and Corrections – 21 CFR 7.



4. [**].
End.


4814-5693-1122, v. 7


[**] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.





